DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Rosati makes no mention of a fibrous layer.  A

Response to Arguments
2.	Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive.  Applicant argues the Office Action cites Rosati as teaching an acquisition layer and equates the acquisition layer to the fibrous layer, but the fibrous layer is not part of the core wrap.  The argument is not commensurate with the scope of the claims.  As cited in the arguments, what is claimed is the absorbent article further comprising a fibrous layer, wherein the fibrous layer is at least partially bonded to the top side or the bottom side of the core wrap in the area substantially free of absorbent material such that the fibrous layer at least partially fills the area substantially free of absorbent material, so that the formation of the channel in the absorbent core as the absorbent material swells causes the formation of one or more corresponding ditches in the fibrous layer”. Applicant argues the fibrous layer is at least partially bonded to the top side or bottom side of the core wrap and Rosati is silent as to such a configuration.  The examiner disagrees, as the claim as cited above does not claim the fibrous layer is part of the core wrap.  As to the fibrous layer being at least partially bonded to the top side or bottom side of the core wrap, Rosati teaches the acquisition material layer (70) comprises cellulosic fibers – thus it is a fibrous layer as broadly as claimed.  Additionally, Rosati teaches the acquisition material (fibrous) layer 70 is sealed to the supporting sheet (core wrap) 16, 16’ (page 15, paragraph two). Rosati meets the claim limitations and the rejection is maintained. 



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. WO 2012/170778.

As to claim 1, Rosati teaches an absorbent article 1 comprising: a liquid permeable topsheet, a liquid impermeable backsheet, an absorbent core 7/13/17 between the topsheet and backsheet (page 24, paragraph 1; Figure 1), the absorbent core 7/17 comprising a core wrap 16,16’ (Figure 7; page 4, paragraphs 2 and 3) enclosing an absorbent material 50, the absorbent material 50 comprising a blend of a 
Rosati does not specifically teach the cannels along the areas substantially free of absorbent material are formed in the core wrap when the absorbent swells.  However, Rosati does teach the absorbent materials are covered with a supporting material 16 and an adhesive and areas where the absorbent material is not present as seen in Figure 13.  It would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide channels in the areas free of absorbent since the absorbent core comprises absorbent material that is capable of swelling in which case the channels 26 would be more pronounced when exudates are absorbed. 
 Rosati teaches the one or more areas substantially free of absorbent material 26 do not extend up to any edge of the absorbent core (Figure 2A; page 3, paragraph 4). 

Rosati teaches some embodiments may further comprise an acquisition material layer 70 (page 15, paragraph 3 and shown in Figure 11).  Rosati teaches the acquisition layer 70 may fold into the channels 26 as shown in Figure 11 (page 15, last paragraph).   
The absorbent article further comprising a fibrous layer 70, wherein the fibrous layer is at least partially bonded to the top side or the bottom side of the core wrap in the area substantially free of absorbent material  - where Rosati teaches the acquisition material layer (70) comprises cellulosic fibers – thus it is a fibrous layer as broadly as claimed.  Additionally, Rosati teaches the acquisition material (fibrous) layer 70 is sealed to the supporting sheet (core wrap) 16, 16’ (page 15, paragraph two);  such that the fibrous layer 70 at least partially fills the area substantially free of absorbent material, so that the formation of the channel in the absorbent core as the absorbent material swells causes the formation of one or more corresponding ditches in the fibrous layer – where Rosati teaches the core wrap 16 folds in the channels 26 and has undulations into the channels that are maintained at least partially during use (Figures 10 and 11; page 12, paragraph 3; page 16, paragraph 4). As to claim 2, Rosati does not teach the fibrous layer 70 between the topsheet and absorbent core, but does teach the diaper may include a fibrous layer between the topsheet and absorbent structure for the benefit of accepting and distributing exudates (page 26, paragraph 1). Rosati further teaches the topsheet can be joined to the absorbent structure/core (page 26, paragraph 2).  Thus, it would obvious for a fibrous layer located between the topsheet and core to fill the channel areas as discussed for the fibrous layer 70 above.  
As to claim 3, the absorbent material comprises at least about 50% of superabsorbent polymer by weight of the absorbent material as Rosati teaches the absorbent material may comprise at least 60% or at least 70% by weight of superabsorbent material (page 17; paragraph 4). As to claim 4, the absorbent material comprises from about 80% to about 100% of superabsorbent polymer by weight of the absorbent material as Rosati teaches embodiments having less than 5% by weight of cellulosic material and the absorbent material may be free of cellulosic material (page 17, paragraph 5). As to claim 5, Rosati does not specifically teach the absorbent core comprises from about 10 g to about 50 g of superabsorbent polymer. However, Rosati does teach the amount of superabsorbent polymer may vary from at least 60% or at least 70% of even up to 100% where Rosati teaches the absorbent structure may be free of cellulosic material (page 17, paragraphs 4 and 5).  It would have been obvious to one having ordinary skill in the art to provide the claimed amount of superabsorbent depending on the absorbency desired for a particular product. As to claim 6, the absorbent core comprises at least a pair of areas substantially free of absorbent material 26 and wherein these areas are symmetrically disposed relative to the longitudinal axis (Figures 2A, 3A; page 8, paragraph 2). As to claim 7, Rosati teaches at least one of the areas substantially free of absorbent material 26 has a length projected on the longitudinal axis of the article which is at least about 10% of the length of the absorbent – where Rosati teaches the absorbent layer 17 has a longitudinal dimension L and each channel has an average length L’ that is from 5% of L to 80% of L. article (page 3, paragraph 3). As to claim 8, Rosati teaches at least one of the areas substantially free of absorbent material 26 has a width in at least in some part of the area of at least about 2 mm (page 9, paragraph 2). As to claim 9, Rosati teaches the width is at least 5mm and up to 25 mm (page 9, paragraph 2), which has values in the claimed range of  from about 4 mm to about 14 mm. As to claim 10, Rosati teaches the core wrap 16 may comprise a nonwoven material (page 20, paragraphs 1 and 2).  
As to claim 11, Rosati discloses the claimed invention except for Rosati does not specifically teach the first nonwoven forms a C-wrap around the second nonwoven. Alternatively, Rosati does teach the supporting sheet 16 may be an individual sheet or web material divided into individual absorbent structures (page 20, paragraph 1). It would have been obvious to one having ordinary skill in the art at the time the invention was original filed to use one continuous sheet and have the supporting sheet 16 c-wrap the absorbent, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). As to claim 12, Rosati teaches the acquisition layers (70) may comprise cross-linked fibers (page 25, paragraph 2).  Rosati does not teach the amount of cross-linked fibers.  However, one having ordinary skill in the art would be able to determine the amount of cross-linked fibers needed for a desired water retention value. 
As to claim 13, Rosati teaches the topsheet is directly or indirectly attached to the fibrous layer in the area of the one or more ditches where Rosati teaches the topsheet is attached to the absorbent structure (page 26, paragraph 2) which would constitute an indirect attachment to fibrous layer 70. As to claim 14, Rosati teaches the periphery of the absorbent material within the core wrap defines an absorbent material deposition area, and wherein the absorbent material deposition area is rectangular or is shaped with a width narrower at the crotch point than the maximum width of the absorbent material deposition area in the rest of the core (Figure 2A; page 12, paragraph 5).  Rosati does not specifically teach the claimed distance of the crotch point.  However, Rosati teaches a central longitudinal strip which is free of channels and thus is a material deposition area.  Rosati teaches the length and width of the central strip varies (page 13, paragraph 5; page 27, paragraphs(c-d)).  Thus, one having ordinary skill in the art would be able to determine through routine experimentation the distance of the crotch point for a particular application , wherein the crotch point is defined as the point placed at a distance of two fifth of L from the front edge of the absorbent article on the longitudinal axis. As to claim 15, Rosati teaches the absorbent core comprises a first absorbent layer 13/17 and a second absorbent layer 13’/17’, the first absorbent layer comprising a first substrate and a first layer of superabsorbent polymers, the second absorbent layer comprising a second substrate and a second layer of superabsorbent polymers, and a fibrous thermoplastic adhesive material at least partially bonding each layers of superabsorbent polymers to their respective substrate (page 11, paragraph 3 – through page 12, paragraph 2; page 21, paragraph 5) , the first substrate and the second substrate forming the core wrap (page 4, paragraphs 2-5; Figures 5-13; page 14, paragraphs 1-5; page 15, paragraphs 1-6; page 22, paragraphs 2 and 3). As to claim 16, Rosati teaches a Wet Immobilization of 87%, which results in a loss of absorbent material of no more than about 70%. Rosati at page 10, paragraph 3 incorporates by reference Hundorf et al US 2008/0312622 who teaches absorbent particulate polymer material loss of no more than about 70%, 60%, 50%, 40%, 30%, 20%, 10% according to the Wet Immobilization Test described herein (Hundorf paragraph 0083). As to claim 17, Rosati teaches the diaper may include an additional fibrous layer between the topsheet and absorbent structure/fibrous layer 70 for the benefit of accepting and distributing exudates (page 26, paragraph 1). 
As to claim 18, Rosati teaches the topsheet can be joined to the absorbent structure/core (page 26, paragraph 2).  Thus, it would obvious for an additional fibrous acquisition layer (page 26, paragraph 1) located between the topsheet and core to 
at least partially overlap with the area substantially free of absorbent material 26 of the core. As to claims 19 and 20, Rosati teaches the present invention substantially as claimed. Rosati does not teach the claimed test results. However, Rosati teaches the claimed absorbent article having an absorbent core with two webs containing superabsorbent particles, a core wrap (supporting sheets), a fibrous layer, and fibrous adhesive, and forming channels similar to the claimed structure. Therefore, since the prior art has met the structural requirements of the present invention Rosati obviously includes an absorbent article and components capable of Rosati teaches the acquisition material layer (70) comprises cellulosic fibers – thus it is a fibrous layer as broadly as claimed.  Additionally, Rosati teaches the acquisition material (fibrous) layer 70 is sealed to the supporting sheet (core wrap) 16, 16’ (page 15, paragraph two).achieving the claimed test results. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781